Per Curiam.

Prom a consideration of all the evidence offered on behalf of the application, together with the facts that no evidence was offered in opposition to the application, and that no municipality or community which would be affected by a discontinuance of passenger train service made any protest or entered an appearance, this court is of the opinion that the order of the commission is unwarranted, unreasonable and unlawful.
The order of the commission is reversed.

Order reversed.

Weygandt, C. J., Middleton, Taft, Matthias, Hart and Stewart, JJ., concur.
Zimmerman, J., not participating.